UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-01608 Franklin High Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/13 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Financial Statements 29 Franklin High Income Fund 3 Notes to Financial Statements 33 Performance Summary 7 Shareholder Information 48 Your Fund’s Expenses 10 Financial Highlights and Statement of Investments 12 Semiannual Report Franklin High Income Fund Your Funds Goals and Main Investments: Franklin High Income Fund seeks a high level of current income, with a secondary goal of capital appreciation, by investing substantially in high yield, lower rated debt securities and preferred stocks. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin High Income Funds semiannual report for the period ended November 30, 2013. Performance Overview Franklin High Income Fund  Class A delivered a +2.75% cumulative total return for the six months under review. In comparison, the benchmark Credit Suisse (CS) High Yield Index, which tracks the high yield debt market, returned +2.55%. 1 The Funds peers delivered a +2.22% total return, as measured by the Lipper High Yield Funds Classification Average, which consists of funds chosen by Lipper that aim at high relative current yield from fixed income securities. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 7. Economic and Market Overview During the six-month period, financial market news headlines were dominated by the potential timing of the Federal Reserve Boards tapering of bond purchases from its quantitative easing program, followed by a temporary U.S. government shutdown and concerns over a potential breach of the U.S. government debt ceiling. Primarily as a result of investors concerns over the impact 1. Source: © 2013 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Source: Lipper Inc. For the six-month period ended 11/30/13, the Lipper High Yield Funds Classification Average consisted of 586 funds. Lipper calculations do not include sales charges but include reinvestment of any income or distributions. Fund performance relative to the average may have differed if these or other factors had been considered. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. Semiannual Report | 3 Top 10 Holdings by Issuer* 11/30/13 Company % of Total Sector/Industry Net Assets Sprint Nextel Corp. % Telecommunication Services HCA Inc. % Health Care Equipment & Services Reynolds Group Issuer Inc./LLC/SA % Materials First Data Corp. % Software & Services Intelsat Jackson Holdings SA % Telecommunication Services Chesapeake Energy Corp. % Energy Caesars Entertainment % Consumer Services FMG Resources (August 2006) Pty. Ltd. % Materials Ally/GMAC Inc.** % Diversified Financials CIT Group Inc. % Banks *Securities are listed by issuer, which may appear by another name in the SOI. **Includes securities listed under the companys former name, GMAC Inc. that tapering could have on longer term U.S. rates, the Treasury yield curve, which compares yields for bonds of different maturities, generally rose during the period. However, even amid these headlines and rising U.S. rates, U.S. equity markets generated strong six-month returns, with the Standard & Poors 500 Index gaining 11.92% during the period as the U.S. economy continued to expand at a healthy pace. 3 Although rising interest rates pressured returns across much of the fixed income market, the high yield corporate bond market generated a positive return as higher yields cushioned the impact from the rise in rates. Early in the review period, the rise in rates pressured high yield bond prices as redemptions from certain high yield mutual funds negatively impacted secondary bond prices. However, as fundamentals for the high yield corporate market remained supportive, with low default rates and generally strong liquidity positions from many issuers, during the period high yield bond prices largely recovered from a second-quarter sell-off. Overall, the CS High Yield Index spread over Treasuries narrowed over the past six months, from 4.9 percentage points to 4.6 percentage points. Consequently, corporate valuations ended the period at levels below their long-term averages. However, as default rates also remained below their historical average, the relationship between valuations and default rates still appeared reasonable to us. Moreover, given that the U.S. government postponed, at least in the near term, its fiscal and debt ceiling deadlines, the eurozone showed signs of economic recovery, and Japan employed its own quantitative easing program, the outlook for the global economy in 2014 improved in our view. Although there were signs of more aggressive new issuance from certain corporate borrowers and greater shareholder-friendly activities (such as stock buybacks, dividends, and mergers and acquisitions), our favorable economic outlook combined with a relatively muted default environment made us comfortable with the fundamental outlook for the high yield corporate market. However, considering valuations were still somewhat expensive relative to their long-term averages, we ended the period with a relatively neutral beta positioning in the Fund, with an overweighting in energy-related high yield corporate issuers. 4 Investment Strategy We are disciplined, fundamental investors who mainly rely on our analysts in-depth industry expertise to evaluate companies. We examine sectors and individual securities in detail. When evaluating an issuers creditworthiness, 3. Source: © 2013 Morningstar. 4. Beta is a measure of portfolio volatility compared to a benchmark. 4 | Semiannual Report Dividend Distributions* 6/1/1311/30/13 Dividend per Share (cents) Month Class A Class C Class R Class R6 Advisor Class Ju n e July August September October November Total *All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. we consider the issuers experience, managerial strength, sensitivity to economic conditions, credit rating, and current and prospective financial condition. Managers Discussion The Fund outperformed the CS High Yield Index and the average return of peer funds, as measured by the Lipper High Yield Funds Classification Average, during the period. Similar to the overall high yield market, the Fund experienced a low default rate during the period. Compared to the Funds peer group, certain Fund industry weightings favorably impacted relative performance. 5 In terms of favorable industry positioning, the Funds overweighting in the broadcasting industry was again a contributor as that industry outperformed owing to certain high beta broadcasting issues. 6 Given the higher quality and lower yield nature of the lodging sector, the Funds lack of exposure to lodging aided relative performance, as that sector lagged the returns of the broader high yield bond market. Similarly, the Funds lower weighting in pay television operators also benefited relative returns. 7 Conversely, the Funds overweighting in the energy sector weighed on performance relative to the benchmark. The heavy new-issue supply calendar for energy issuers led this sector to lag in performance during the period. The Funds lower exposure to the information technology and food and staples retailing 5. For industry weighting comparisons, the Funds peer group comprises some of the mutual funds in the Lipper High Yield Funds Classification Average. 6. Broadcasting is part of media in the SOI. 7. Pay television is part of media in the SOI. Semiannual Report | 5 What is a currency forward contract? A currency forward contract, or currency forward, is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. What is a credit derivative? A credit derivative is a contract agreement between the Fund and a counterparty that is principally used by the Fund to gain or increase exposure to certain high yield securities or segments of the high yield bond market and/or to hedge against credit risk. sectors detracted from relative returns as both industries outperformed during the period. 8 In particular, the food retailing industry was buoyed by a rebound in the bond prices for a high yield supermarket chain that was not owned by the Fund. 9 To a small extent, the portfolio utilized derivatives, including currency forwards and credit derivatives via a high yield derivatives index. Currency forwards are principally used as a tool to hedge currency risk. Credit derivatives are used to hedge against credit risk, to gain or increase exposure to certain high yield securities or segments of the high yield bond markets, or to otherwise enhance Fund returns. By period-end, the Fund held no credit derivatives. Thank you for your continued participation in Franklin High Income Fund. We look forward to serving your future investment needs. Christopher J. Molumphy, CFA Eric G. Takaha, CFA Portfolio Management Team Franklin High Income Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of November 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 8. Information technology comprises semiconductors and semiconductor equipment; software and services; and technology hardware and equipment in the SOI. 9. Food retailing is part of food and staples retailing in the SOI. 6 | Semiannual Report Performance Summary as of 11/30/13 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FHAIX) Change 11/30/13 5/31/13 Net Asset Value (NAV) -$ $ $ Distributions (6/1/1311/30/13) Dividend Income $ Class C (Symbol: FCHIX) Change 11/30/13 5/31/13 Net Asset Value (NAV) $ $ $ Distributions (6/1/1311/30/13) Dividend Income $ Class R (Symbol: FHIRX) Change 11/30/13 5/31/13 Net Asset Value (NAV) $ $ $ Distributions (6/1/1311/30/13) Dividend Income $ Class R6 (Symbol: n/a) Change 11/30/13 5/31/13 Net Asset Value (NAV) -$ $ $ Distributions (6/1/1311/30/13) Dividend Income $ Advisor Class (Symbol: FVHIX) Change 11/30/13 5/31/13 Net Asset Value (NAV) -$ $ $ Distributions (6/1/1311/30/13) Dividend Income $ Performance 1 Cumulative total return excludes sales charges. Aggregate and average annual total returns and value of $10,000 investment include maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Class R/R6/Advisor Class: no sales charges. Class A 6-Month 1-Year 5-Year 10-Year Cumulative Total Return 2 + % + % + % + % Average Annual Total Return 3 -1.43 % + % + % + % Value of $10,000 Investment 4 $ Avg. Ann. Total Return (12/31/13) 5 + % + % + % Distribution Rate 6 % 30-Day Standardized Yield 7 4.62% (with waiver) 4.62% (without waiver) Total Annual Operating Expenses 8 0.77% (with waiver) 0.78% (without waiver) Semiannual Report | 7 Performance Summary (continued) Performance 1 (continued) Class C 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 4.32% (with waiver) 4.32% (without waiver) Total A nn ual Operati n g Expe n ses 8 1.27% (with waiver) 1.28% (without waiver) Class R 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 4.49% (with waiver) 4.49% (without waiver) Total A nn ual Operati n g Expe n ses 8 1.12% (with waiver) 1.13% (without waiver) Class R6 6-Month Inception (5/1/13) Cumulative Total Retur n 2 + % + % Aggregate Total Retur n 9 + % + % Value of $10,000 I n vestme n t 4 $ $ Aggregate Total Retur n (12/31/13) 5, 9 + % Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 5.13% (with waiver) 5.13% (without waiver) Total A nn ual Operati n g Expe n ses 8 0.49% (with waiver) 0.50% (without waiver) Advisor Class 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 4.98% (with waiver) 4.98% (without waiver) Total A nn ual Operati n g Expe n ses 8 0.62% (with waiver) 0.63% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 8 | Semiannual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. The risks associated with higher yielding, lower rated securities include higher risk of default and loss of principal. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. In addition, interest rate movements will affect the Funds share price and yield. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Investment in foreign securities also involves special risks, including currency fluctuations, and political and economic uncertainty. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Distribution rate is based on an annualization of the respective classs November dividend and the maximum offering price (NAV for Classes C, R, R6 and Advisor) per share on 11/30/13. 7. The 30-day standardized yield for the 30 days ended 11/30/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 9. Aggregate total return represents the change in value of an investment for the periods indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. Semiannual Report | 9 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 10 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 6/1/13 Value 11/30/13 Period* 6/1/1311/30/13 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R6 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.76%; C: 1.26%; R: 1.11%; R6: 0.48%; and Advisor: 0.61%), multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Semiannual Report | 11 Franklin High Income Trust Financial Highlights Franklin High Income Fund Six Months Ended November 30, 2013 Year Ended May 31, Class A (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e % )% Ratios to average net assets f Expe n ses g % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 12 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Financial Highlights (continued) Franklin High Income Fund Six Months Ended November 30, 2013 Year Ended May 31, Class C (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses)  ) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e % )% Ratios to average net assets f Expe n ses g % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin High Income Trust Financial Highlights (continued) Franklin High Income Fund Six Months Ended November 30, 2013 Year Ended May 31, Class R (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses)  ) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e % )% Ratios to average net assets f Expe n ses g % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Financial Highlights (continued) Franklin High Income Fund Six Months Ended Period Ended November 30, 2013 May 31, Class R6 (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come )  Net asset value, e n d of period $ $ Total retur n d % )% Ratios to average net assets e Expe n ses f % % Net i n vestme n t i n come % % Supplemental data Net assets, e n d of period (000s) $ $ Portfolio tur n over rate % % a For the period May 1, 2013 (effective date) to May 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin High Income Trust Financial Highlights (continued) Franklin High Income Fund Six Months Ended November 30, 2013 Year Ended May 31, Advisor Class (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e % )% Ratios to average net assets f Expe n ses g % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) Franklin High Income Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 0.2% Consumer Services 0.0% † a,b Statio n Casi n os I n c., wts., 6/17/18 U n ited States 136,789 $ 150,467 Materials 0.1% a,b NewPage Corp., Litigatio n Trust U n ited States 30,000,000 — a NewPage Holdi n gs I n c. U n ited States 120,000 10,860,000 10,860,000 Transportation 0.1% a CEVA Holdi n gs LLC U n ited Ki n gdom 3,364 3,280,115 Total Common Stocks and Other Equity Interests (Cost $31,987,056) 14,290,582 Convertible Preferred Stocks 0.1% Transportation 0.1% a CEVA Holdi n gs LLC, cvt. pfd., A-1 U n ited Ki n gdom 134 127,300 a CEVA Holdi n gs LLC, cvt. pfd., A-2 U n ited Ki n gdom 7,283 6,918,489 Total Convertible Preferred Stocks (Cost $11,036,794) 7,045,789 Preferred Stocks (Cost $8,655,000) 0.2% Diversified Financials 0.2% GMAC Capital Trust I, 8.125%, pfd. U n ited States 346,200 9,292,008 Principal Amount* Corporate Bonds 93.3% Automobiles & Components 1.4% c Ge n eral Motors Co., se n ior bo n d, 144A, 4.875%, 10/02/23 U n ited States 20,000,000 20,225,000 The Goodyear Tire & Rubber Co., se n ior n ote, 8.25%, 8/15/20 U n ited States 20,000,000 22,600,000 6.50%, 3/01/21 U n ited States 25,200,000 26,838,000 c I n ter n atio n al Automotive Compo n e n ts Group SL, se n ior secured n ote, 144A, 9.125%, 6/01/18 U n ited States 20,000,000 21,000,000 90,663,000 Banks 1.8% CIT Group I n c., se n ior n ote, 5.25%, 3/15/18 U n ited States 9,000,000 9,731,250 5.375%, 5/15/20 U n ited States 21,550,000 23,112,375 5.00%, 8/15/22 U n ited States 33,650,000 33,457,253 c 144A, 6.625%, 4/01/18 U n ited States 6,925,000 7,859,875 Royal Ba n k of Scotla n d Group PLC, sub. n ote, 6.125%, 12/15/22 U n ited Ki n gdom 40,000,000 40,850,000 115,010,753 Capital Goods 3.0% c Abe n goa Fi n a n ce SAU, se n ior n ote, 144A, 8.875%, 11/01/17 Spai n 35,000,000 37,275,000 c CBC Ammo LLC/CBC Fi n Co I n c., se n ior n ote, 144A, 7.25%, 11/15/21 Brazil 20,000,000 19,587,500 Semiannual Report | 17 Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Capital Goods (continued) c DigitalGlobe I n c., se n ior n ote, 144A, 5.25%, 2/01/21 U n ited States 14,300,000 $ 14,014,000 Meritor I n c., se n ior n ote, 10.625%, 3/15/18 U n ited States 25,000,000 27,062,500 6.75%, 6/15/21 U n ited States 7,000,000 7,070,000 Navistar I n ter n atio n al Corp., se n ior n ote, 8.25%, 11/01/21 U n ited States 15,000,000 15,487,500 Terex Corp., se n ior n ote, 6.00%, 5/15/21 U n ited States 20,000,000 20,750,000 Triumph Group I n c., se n ior n ote, 4.875%, 4/01/21 U n ited States 26,500,000 25,771,250 c Zachry Holdi n gs I n c., se n ior n ote, 144A, 7.50%, 2/01/20 U n ited States 23,525,000 24,642,437 191,660,187 Commercial & Professional Services 1.0% c Algeco Scotsma n Global Fi n a n ce PLC, se n ior n ote, 144A, 10.75%, 10/15/19 U n ited Ki n gdom 7,300,000 7,628,500 se n ior secured n ote, first lie n , 144A, 8.50%, 10/15/18 U n ited Ki n gdom 33,600,000 36,204,000 b,d Goss Graphic Systems I n c., se n ior sub. n ote, 12.25%, 11/19/05 U n ited States 9,053,899 905 c,e Igloo Holdi n gs Corp., se n ior n ote, 144A, PIK, 8.25%, 12/15/17 U n ited States 8,900,000 9,111,375 I n teractive Data Corp., se n ior n ote, 10.25%, 8/01/18 U n ited States 10,000,000 11,019,660 63,964,440 Consumer Durables & Apparel 3.5% KB Home, se n ior bo n d, 7.50%, 9/15/22 U n ited States 35,600,000 37,647,000 se n ior n ote, 7.00%, 12/15/21 U n ited States 13,900,000 14,386,500 M/I Homes I n c., se n ior n ote, 8.625%, 11/15/18 U n ited States 21,000,000 22,785,000 Shea Homes LP/Fu n di n g Corp., se n ior secured n ote, 8.625%, 5/15/19 U n ited States 15,000,000 16,650,000 c SIWF Merger Sub I n c./Spri n gs I n dustries I n c., se n ior secured n ote, 44A, 6.25%, 6/01/21 U n ited States 11,800,000 11,888,500 Sta n dard Pacific Corp., se n ior n ote, 6.25%, 12/15/21 U n ited States 25,000,000 25,656,250 c Taylor Morriso n Commu n ities I n c./Mo n arch Commu n ities I n c., se n ior n ote, 144A, 7.75%, 4/15/20 U n ited States 20,746,000 22,820,600 5.25%, 4/15/21 U n ited States 15,500,000 14,996,250 Toll Brothers Fi n a n ce Corp., se n ior bo n d, 5.625%, 1/15/24 U n ited States 21,500,000 21,607,500 Visa n t Corp., se n ior n ote, 10.00%, 10/01/17 U n ited States 33,300,000 31,302,000 219,739,600 Consumer Services 2.8% Caesars E n tertai n me n t Operati n g Co. I n c., first lie n , 9.00%, 2/15/20 U n ited States 16,400,000 16,031,000 se n ior secured n ote, first lie n , 9.00%, 2/15/20 U n ited States 5,000,000 4,887,500 se n ior secured n ote, 11.25%, 6/01/17 U n ited States 40,000,000 40,800,000 ClubCorp Club Operatio n s I n c., se n ior n ote, 10.00%, 12/01/18 U n ited States 16,330,000 18,289,600 c,d Fo n tai n ebleau Las Vegas, 144A, 11.00%, 6/15/15 U n ited States 20,000,000 2,000 MGM Resorts I n ter n atio n al, se n ior n ote, 6.625%, 7/15/15 U n ited States 25,000,000 27,062,500 6.875%, 4/01/16 U n ited States 10,000,000 11,100,000 6.75%, 10/01/20 U n ited States 9,200,000 9,913,000 6.625%, 12/15/21 U n ited States 12,950,000 13,646,063 7.75%, 3/15/22 U n ited States 5,000,000 5,575,000 18 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Consumer Services (continued) c Paris Las Vegas Holdi n g LLC, se n ior secured n ote, first lie n , 144A, 8.00%, 10/01/20 U n ited States 15,000,000 $ 15,412,500 Pi nn acle E n tertai n me n t I n c., se n ior sub. n ote, 7.75%, 4/01/22 U n ited States 3,650,000 3,996,750 c PNK Fi n a n ce Corp., se n ior n ote, 144A, 6.375%, 8/01/21 U n ited States 14,100,000 14,628,750 181,344,663 Diversified Financials 5.6% Ally Fi n a n cial I n c., se n ior n ote, 5.50%, 2/15/17 U n ited States 15,000,000 16,303,620 7.50%, 9/15/20 U n ited States 31,700,000 37,287,125 f Ba n k of America Corp., pfd., sub. bo n d, M, 8.125% to 5/15/18, FRN thereafter, Perpetual U n ited States 60,000,000 67,209,420 E*TRADE Fi n a n cial Corp., se n ior n ote, 6.375%, 11/15/19 U n ited States 22,500,000 24,187,500 c Ge n eral Motors Fi n a n cial Co. I n c., se n ior bo n d, 144A, 4.25%, 5/15/23 U n ited States 11,200,000 10,696,000 se n ior n ote, 144A, 3.25%, 5/15/18 U n ited States 5,800,000 5,829,000 GMAC I n c., sub. n ote, 8.00%, 12/31/18 U n ited States 10,000,000 11,950,000 f JPMorga n Chase & Co., ju n ior sub. bo n d, 6.00% to 8/01/23, FRN thereafter, Perpetual U n ited States 40,000,000 38,700,000 c Neuberger Berma n Group LLC/Fi n a n ce Corp., se n ior n ote, 144A, 5.625%, 3/15/20 U n ited States 6,700,000 7,068,500 5.875%, 3/15/22 U n ited States 15,000,000 15,450,000 c Nuvee n I n vestme n ts I n c., se n ior n ote, 144A, 9.125%, 10/15/17 U n ited States 10,000,000 9,975,000 9.50%, 10/15/20 U n ited States 25,300,000 24,983,750 c Provide n t Fu n d Associates LP/Fi n a n ce Corp., se n ior n ote, 144A, 6.75%, 6/15/21 U n ited States 13,250,000 13,515,000 SLM Corp., se n ior n ote, 8.45%, 6/15/18 U n ited States 33,000,000 38,568,750 5.50%, 1/15/19 U n ited States 32,400,000 33,639,754 355,363,419 Energy 26.1% Access Midstream Part n er LP/ACMP Fi n a n ce Corp., se n ior n ote, 5.875%, 4/15/21 U n ited States 10,000,000 10,750,000 4.875%, 5/15/23 U n ited States 25,000,000 24,625,000 c A n tero Resources Corp., se n ior n ote, 144A, 5.375%, 11/01/21 U n ited States 13,900,000 14,047,687 c Atlas Resource Escrow Co., se n ior n ote, 144A, 9.25%, 8/15/21 U n ited States 15,000,000 15,337,500 BreitBur n E n ergy Part n ers LP/Fi n a n ce Corp., se n ior bo n d, 7.875%, 4/15/22 U n ited States 35,900,000 36,887,250 Calumet Specialty Products Part n ers LP/Fi n a n ce Corp., se n ior n ote, 9.375%, 5/01/19 U n ited States 17,400,000 19,357,500 9.625%, 8/01/20 U n ited States 13,900,000 15,533,250 Carrizo Oil & Gas I n c., se n ior n ote, 8.625%, 10/15/18 U n ited States 24,200,000 26,408,250 7.50%, 9/15/20 U n ited States 10,100,000 11,110,000 CGG, se n ior n ote, 9.50%, 5/15/16 Fra n ce 3,600,000 3,811,500 7.75%, 5/15/17 Fra n ce 6,800,000 7,029,500 6.50%, 6/01/21 Fra n ce 25,000,000 25,812,500 Semiannual Report | 19 Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) Chaparral E n ergy I n c., se n ior n ote, 9.875%, 10/01/20 U n ited States 15,000,000 $ 17,175,000 8.25%, 9/01/21 U n ited States 10,000,000 11,025,000 7.625%, 11/15/22 U n ited States 6,700,000 7,286,250 CHC Helicopter SA, se n ior n ote, 9.375%, 6/01/21 Ca n ada 11,300,000 11,497,750 se n ior secured n ote, first lie n , 9.25%, 10/15/20 Ca n ada 45,000,000 48,571,875 Chesapeake E n ergy Corp., se n ior n ote, 9.50%, 2/15/15 U n ited States 5,000,000 5,475,000 6.625%, 8/15/20 U n ited States 50,000,000 56,250,000 6.125%, 2/15/21 U n ited States 5,000,000 5,400,000 5.75%, 3/15/23 U n ited States 12,700,000 13,208,000 Clayto n Williams E n ergy I n c., se n ior n ote, 7.75%, 4/01/19 U n ited States 35,000,000 36,225,000 c 144A, 7.75%, 4/01/19 U n ited States 5,000,000 5,175,000 CONSOL E n ergy I n c., se n ior n ote, 8.25%, 4/01/20 U n ited States 25,000,000 27,312,500 6.375%, 3/01/21 U n ited States 3,400,000 3,544,500 Crosstex E n ergy LP/Crosstex E n ergy Fi n a n ce Corp., se n ior n ote, 8.875%, 2/15/18 U n ited States 20,000,000 21,125,000 7.125%, 6/01/22 U n ited States 11,500,000 13,167,500 c Drill Rigs Holdi n gs I n c., secured n ote, 144A, 6.50%, 10/01/17 U n ited States 30,000,000 32,625,000 Eagle Rock E n ergy Part n ers LP/Fi n a n ce Corp., se n ior n ote, 8.375%, 6/01/19 U n ited States 35,000,000 36,225,000 El Paso Corp., se n ior n ote, 7.00%, 6/15/17 U n ited States 10,000,000 11,365,260 E n ergy Tra n sfer Equity LP, g se n ior bo n d, 5.875%, 1/15/24 U n ited States 7,200,000 7,191,000 se n ior n ote, 7.50%, 10/15/20 U n ited States 45,000,000 51,525,000 E n ergy XXI Gulf Coast I n c., se n ior n ote, 9.25%, 12/15/17 U n ited States 28,000,000 31,360,000 EPL Oil & Gas I n c., se n ior n ote, 8.25%, 2/15/18 U n ited States 26,075,000 28,128,406 c Expro Fi n a n ce Luxembourg, se n ior secured n ote, 144A, 8.50%, 12/15/16 U n ited Ki n gdom 35,000,000 36,793,750 Goodrich Petroleum Corp., se n ior n ote, 8.875%, 3/15/19 U n ited States 32,000,000 33,760,000 Halco n Resources Corp., se n ior n ote, 9.75%, 7/15/20 U n ited States 20,000,000 21,300,000 8.875%, 5/15/21 U n ited States 15,900,000 16,218,000 c 144A, 9.25%, 2/15/22 U n ited States 15,200,000 15,656,000 c Ki n der Morga n Fi n a n ce Co. LLC, se n ior secured n ote, 144A, 6.00%, 1/15/18 U n ited States 30,000,000 33,129,060 c Ki n der Morga n I n c., se n ior secured bo n d, first lie n , 144A, 5.625%, 11/15/23 U n ited States 4,000,000 3,953,628 se n ior secured n ote, 144A, 5, 5.00%, 2/15/21 U n ited States 4,700,000 4,682,742 Kodiak Oil & Gas Corp., se n ior n ote, 8.125%, 12/01/19 U n ited States 15,000,000 16,687,500 c 144A, 5.50%, 1/15/21 U n ited States 9,900,000 9,949,500 Li nn E n ergy LLC/Fi n a n ce Corp., se n ior n ote, 6.50%, 5/15/19 U n ited States 5,000,000 5,062,500 8.625%, 4/15/20 U n ited States 15,000,000 16,125,000 7.75%, 2/01/21 U n ited States 12,000,000 12,510,000 c 144A, 6.25%, 11/01/19 U n ited States 25,000,000 25,000,000 20 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) Marti n Midstream Part n ers LP/Marti n Midstream Fi n a n ce Corp., se n ior n ote, 8.875%, 4/01/18 U n ited States 13,134,000 $ 13,987,710 7.25%, 2/15/21 U n ited States 26,100,000 26,687,250 Memorial Productio n Part n ers LP/Memorial Productio n Fi n a n ce Corp., se n ior n ote, 7.625%, 5/01/21 U n ited States 20,000,000 20,650,000 c 144A, 7.625%, 5/01/21 U n ited States 20,000,000 20,650,000 Midstates Petroleum Co. I n c./LLC, se n ior n ote, 9.25%, 6/01/21 U n ited States 19,500,000 20,450,625 c Murray E n ergy Corp., se n ior secured n ote, 144A, 8.625%, 6/15/21 U n ited States 11,800,000 12,272,000 c Oasis Petroleum I n c., se n ior n ote, 144A, 6.875%, 3/15/22 U n ited States 20,000,000 21,600,000 Offshore Group I n vestme n t Ltd., se n ior bo n d, first lie n , 7.125%, 4/01/23 U n ited States 15,100,000 15,628,500 se n ior secured n ote, first lie n , 7.50%, 11/01/19 U n ited States 31,400,000 34,147,500 PBF Holdi n g Co. LLC, first lie n , 8.25%, 2/15/20 U n ited States 45,000,000 47,475,000 Peabody E n ergy Corp., se n ior n ote, 7.375%, 11/01/16 U n ited States 6,900,000 7,814,250 6.00%, 11/15/18 U n ited States 15,000,000 16,012,500 6.50%, 9/15/20 U n ited States 12,500,000 13,250,000 6.25%, 11/15/21 U n ited States 17,000,000 17,467,500 Pe nn Virgi n ia Corp., se n ior n ote, 8.50%, 5/01/20 U n ited States 21,300,000 23,030,625 Pe nn Virgi n ia Resource Part n ers LP/Fi n a n ce Corp. II, se n ior n ote, 8.375%, 6/01/20 U n ited States 21,200,000 23,532,000 c 144A, 6.50%, 5/15/21 U n ited States 10,000,000 10,400,000 QEP Resources I n c., se n ior n ote, 5.375%, 10/01/22 U n ited States 25,000,000 24,250,000 5.25%, 5/01/23 U n ited States 11,500,000 10,867,500 QR E n ergy LP/QRE Fi n a n ce, se n ior n ote, 9.25%, 8/01/20 U n ited States 40,000,000 41,700,000 Quicksilver Resources I n c., c,h secured n ote, seco n d lie n , 144A, FRN, 7.00%, 6/21/19 U n ited States 30,000,000 29,850,000 se n ior n ote, 9.125%, 8/15/19 U n ited States 15,000,000 15,225,000 c Sabi n e Pass Liquefactio n LLC, first lie n , 144A, 6.25%, 3/15/22 U n ited States 5,000,000 4,993,750 secured n ote, 144A, 5.625%, 2/01/21 U n ited States 41,800,000 41,486,500 se n ior secured n ote, 144A, 5.625%, 4/15/23 U n ited States 13,300,000 12,668,250 c Samso n I n vestme n t Co., se n ior n ote, 144A, 9.75%, 2/15/20 U n ited States 50,000,000 54,312,500 c Sa n chez E n ergy Corp., se n ior n ote, 144A, 7.75%, 6/15/21 U n ited States 31,900,000 32,777,250 Va n guard Natural Resources LLC/Fi n a n ce Corp., se n ior n ote, 7.875%, 4/01/20 U n ited States 25,000,000 26,125,000 W&T Offshore I n c., se n ior n ote, 8.50%, 6/15/19 U n ited States 40,700,000 43,956,000 WPX E n ergy I n c., se n ior n ote, 6.00%, 1/15/22 U n ited States 35,000,000 35,350,000 1,661,012,868 Food & Staples Retailing 0.4% Rite Aid Corp., se n ior secured n ote, 8.00%, 8/15/20 U n ited States 20,000,000 22,500,000 Semiannual Report | 21 Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Food, Beverage & Tobacco 2.8% c Agrokor DD, se n ior n ote, 144A, 8.875%, 2/01/20 Croatia $ Co n stellatio n Bra n ds I n c., se n ior n ote, 3.75%, 5/01/21 U n ited States 4.25%, 5/01/23 U n ited States Del Mo n te Corp., se n ior n ote, 7.625%, 2/15/19 U n ited States c Dole Food Co. I n c., se n ior secured n ote, 144A, 7.25%, 5/01/19 U n ited States c JBS USA LLC/Fi n a n ce I n c., se n ior n ote, 144A, 8.25%, 2/01/20 U n ited States 7.25%, 6/01/21 U n ited States c Post Holdi n gs I n c., se n ior n ote, 144A, 6.75%, 12/01/21 U n ited States 7.375%, 2/15/22 U n ited States c Su n Merger Sub I n c., se n ior n ote, 144A, 5.25%, 8/01/18 U n ited States 5.875%, 8/01/21 U n ited States Health Care Equipment & Services 5.3% Alere I n c., se n ior n ote, 7.25%, 7/01/18 U n ited States se n ior sub. n ote, 6.50%, 6/15/20 U n ited States Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp., se n ior n ote, 7.75%, 2/15/19 U n ited States c 144A, 6.00%, 10/15/21 U n ited States CHS/Commu n ity Health Systems I n c., se n ior n ote, 8.00%, 11/15/19 U n ited States se n ior n ote, 7.125%, 7/15/20 U n ited States se n ior secured n ote, 5.125%, 8/15/18 U n ited States DaVita HealthCare Part n ers I n c., se n ior n ote, 5.75%, 8/15/22 U n ited States ExamWorks Group I n c., se n ior n ote, 9.00%, 7/15/19 U n ited States HCA Holdi n gs I n c., se n ior n ote, 7.75%, 5/15/21 U n ited States HCA I n c., se n ior n ote, 8.00%, 10/01/18 U n ited States se n ior n ote, 7.50%, 2/15/22 U n ited States se n ior n ote, 5.875%, 5/01/23 U n ited States se n ior secured bo n d, 7.25%, 9/15/20 U n ited States se n ior secured n ote, 7.875%, 2/15/20 U n ited States se n ior secured n ote, 5.875%, 3/15/22 U n ited States Hologic I n c., se n ior n ote, 6.25%, 8/01/20 U n ited States Te n et Healthcare Corp., se n ior n ote, 8.125%, 4/01/22 U n ited States c 144A, 6.00%, 10/01/20 U n ited States U n ited Surgical Part n ers I n ter n atio n al I n c., se n ior n ote, 9.00%, 4/01/20 U n ited States 22 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Materials 10.6% c Albea Beauty Holdi n gs SA, first lie n , 144A, 8.375%, 11/01/19 U n ited States $ ArcelorMittal, se n ior n ote, 6.00%, 3/01/21 Luxembourg c Ardagh Packagi n g Fi n a n ce PLC, se n ior n ote, 144A, 9.125%, 10/15/20 Luxembourg se n ior secured n ote, 144A, 7.375%, 10/15/17 Luxembourg c Ardagh Packagi n g Fi n a n ce PLC/Ardagh MP Holdi n gs USA I n c., secured n ote, 144A, 4.875%, 11/15/22 Luxembourg se n ior n ote, 144A, 9.125%, 10/15/20 Luxembourg se n ior n ote, 144A, 7.00%, 11/15/20 Luxembourg se n ior secured n ote, first lie n , 144A, 7.375%, 10/15/17 Luxembourg Ashla n d I n c., se n ior n ote, 4.75%, 8/15/22 U n ited States c Barmi n co Fi n a n ce Pty. Ltd., se n ior n ote, 144A, 9.00%, 6/01/18 Australia c Cemex Fi n a n ce LLC, se n ior secured n ote, 144A, 9.375%, 10/12/22 Mexico c Cemex SAB de CV, secured n ote, 144A, 5.875%, 3/25/19 Mexico se n ior secured n ote, 144A, 9.00%, 1/11/18 Mexico c Eldorado Gold Corp., se n ior n ote, 144A, 6.125%, 12/15/20 Ca n ada Euramax I n ter n atio n al I n c., se n ior secured n ote, 9.50%, 4/01/16 U n ited States c Exopack Holdi n g Corp., se n ior n ote, 144A, 10.00%, 6/01/18 U n ited States c FMG Resources (August 2006) Pty. Ltd., se n ior n ote, 144A, 7.00%, 11/01/15 Australia 6.00%, 4/01/17 Australia 6.875%, 2/01/18 Australia 8.25%, 11/01/19 Australia 6.875%, 4/01/22 Australia c I n eos Fi n a n ce PLC, se n ior secured n ote, 144A, 8.375%, 2/15/19 Switzerla n d 7.50%, 5/01/20 Switzerla n d c I n eos Group Holdi n gs SA, se n ior n ote, 144A, 6.125%, 8/15/18 Switzerla n d c I n met Mi n i n g Corp., se n ior n ote, 144A, 8.75%, 6/01/20 Ca n ada 7.50%, 6/01/21 Ca n ada c LSB I n dustries I n c., se n ior n ote, 144A, 7.75%, 8/01/19 U n ited States Novelis I n c., se n ior n ote, 8.75%, 12/15/20 Ca n ada c Orio n E n gi n eered Carbo n s Bo n dco GmbH, se n ior secured n ote, first lie n , 144A, 9.625%, 6/15/18 Germa n y c,e Orio n E n gi n eered Carbo n s Fi n a n ce & Co. SCA, se n ior n ote, 144A, PIK, 9.25%, 8/01/19 Germa n y c Perstorp Holdi n g AB, first lie n , 144A, 8.75%, 5/15/17 Swede n c Rai n CII Carbo n LLC/Corp., seco n d lie n , 144A, 8.25%, 1/15/21 U n ited States Rey n olds Group Issuer I n c./LLC/SA, first lie n , 5.75%, 10/15/20 U n ited States se n ior n ote, 8.50%, 5/15/18 U n ited States se n ior n ote, 9.00%, 4/15/19 U n ited States se n ior n ote, 9.875%, 8/15/19 U n ited States se n ior n ote, 8.25%, 2/15/21 U n ited States se n ior secured n ote, 7.875%, 8/15/19 U n ited States Semiannual Report | 23 Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Materials (continued) c Sealed Air Corp., se n ior n ote, 144A, 8.125%, 9/15/19 U n ited States $ 6.50%, 12/01/20 U n ited States 8.375%, 9/15/21 U n ited States c U.S. Coati n gs Acquisitio n I n c./Flash Dutch 2 BV, se n ior n ote, 144A, 7.375%, 5/01/21 U n ited States Media 7.1% Cablevisio n Systems Corp., se n ior n ote, 8.625%, 9/15/17 U n ited States CCO Holdi n gs LLC/CCO Holdi n gs Capital Corp., se n ior bo n d, 5.25%, 9/30/22 U n ited States se n ior n ote, 6.50%, 4/30/21 U n ited States se n ior n ote, 5.125%, 2/15/23 U n ited States Clear Cha nn el Commu n icatio n s I n c., se n ior secured bo n d, first lie n , 9.00%, 3/01/21 U n ited States se n ior secured n ote, first lie n , 11.25%, 3/01/21 U n ited States Clear Cha nn el Worldwide Holdi n gs I n c., se n ior n ote, 6.50%, 11/15/22 U n ited States se n ior n ote, 6.50%, 11/15/22 U n ited States se n ior sub. n ote, 7.625%, 3/15/20 U n ited States se n ior sub. n ote, 7.625%, 3/15/20 U n ited States CSC Holdi n gs I n c., se n ior deb., 7.625%, 7/15/18 U n ited States CSC Holdi n gs LLC, se n ior n ote, 6.75%, 11/15/21 U n ited States DISH DBS Corp., se n ior bo n d, 5.00%, 3/15/23 U n ited States se n ior n ote, 7.125%, 2/01/16 U n ited States se n ior n ote, 6.75%, 6/01/21 U n ited States se n ior n ote, 5.875%, 7/15/22 U n ited States c Ga nn ett Co. I n c., se n ior bo n d, 144A, 6.375%, 10/15/23 U n ited States se n ior n ote, 144A, 5.125%, 10/15/19 U n ited States se n ior n ote, 144A, 5.125%, 7/15/20 U n ited States c Live Natio n E n tertai n me n t I n c., se n ior n ote, 144A, 7.00%, 9/01/20 U n ited States c The Nielse n Co. (Luxembourg) Sarl, se n ior n ote, 144A, 5.50%, 10/01/21 U n ited States e Radio O n e I n c., se n ior sub. n ote, PIK, 12.50%, 5/24/16 U n ited States c U n ivisio n Commu n icatio n s I n c., se n ior secured bo n d, 144A, 6.75%, 9/15/22 U n ited States se n ior secured n ote, 144A, 6.875%, 5/15/19 U n ited States se n ior secured n ote, 144A, 5.125%, 5/15/23 U n ited States c UPCB Fi n a n ce III Ltd., se n ior secured n ote, 144A, 6.625%, 7/01/20 Netherla n ds c UPCB Fi n a n ce VI Ltd., se n ior secured n ote, 144A, 6.875%, 1/15/22 Netherla n ds 24 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Pharmaceuticals, Biotechnology & Life Sciences 2.6% c,e Capsugel SA, se n ior n ote, 144A, PIK, 7.00%, 5/15/19 U n ited States $ c i n Ve n tiv Health I n c., se n ior n ote, 144A, 10.00%, 8/15/18 U n ited States se n ior secured n ote, 144A, 9.00%, 1/15/18 U n ited States c,e Jaguar Holdi n g Co. I, se n ior n ote, 144A, PIK, 9.375%, 10/15/17 U n ited States c Jaguar Holdi n g Co. II/Merger Sub I n c., se n ior n ote, 144A, 9.50%, 12/01/19 U n ited States Par Pharmaceutical Cos. I n c., se n ior n ote, 7.375%, 10/15/20 U n ited States c Valea n t Pharmaceuticals I n ter n atio n al I n c., se n ior n ote, 144A, 7.50%, 7/15/21 U n ited States g 5.625%, 12/01/21 U n ited States c VPI Escrow Corp., se n ior n ote, 144A, 6.375%, 10/15/20 U n ited States Real Estate 0.3% CB Richard Ellis Services I n c., se n ior bo n d, 5.00%, 3/15/23 U n ited States Retailing 0.2% c New Look Bo n dco I PLC, secured n ote, 144A, 8.375%, 5/14/18 U n ited Ki n gdom Semiconductors & Semiconductor Equipment 1.4% Freescale Semico n ductor I n c., se n ior n ote, 8.05%, 2/01/20 U n ited States se n ior n ote, 10.75%, 8/01/20 U n ited States c se n ior secured n ote, 144A, 9.25%, 4/15/18 U n ited States c se n ior secured n ote, 144A, 6.00%, 1/15/22 U n ited States c NXP BV/NXP Fu n di n g LLC, se n ior n ote, 144A, 5.75%, 2/15/21 Netherla n ds Software & Services 3.0% c BMC Software Fi n a n ce I n c., se n ior n ote, 144A, 8.125%, 7/15/21 U n ited States Equi n ix I n c., se n ior bo n d, 5.375%, 4/01/23 U n ited States se n ior n ote, 4.875%, 4/01/20 U n ited States First Data Corp., se n ior bo n d, 12.625%, 1/15/21 U n ited States c se n ior n ote, 144A, 11.25%, 1/15/21 U n ited States c se n ior secured bo n d, 144A, 8.25%, 1/15/21 U n ited States c Sitel LLC/Fi n a n ce Corp., se n ior secured n ote, 144A, 11.00%, 8/01/17 U n ited States Sterli n g I n ter n atio n al I n c., se n ior n ote, 11.00%, 10/01/19 U n ited States West Corp., se n ior n ote, 7.875%, 1/15/19 U n ited States Technology Hardware & Equipment 1.8% c,g Alcatel-Luce n t USA I n c., se n ior n ote, 144A, 6.75%, 11/15/20 U n ited States c Blackboard I n c., se n ior n ote, 144A, 7.75%, 11/15/19 U n ited States CDW LLC/Fi n a n ce Corp., se n ior n ote, 8.50%, 4/01/19 U n ited States Semiannual Report | 25 Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Technology Hardware & Equipment (continued) c,e CommScope Holdi n gs Co. I n c., se n ior n ote, 144A, PIK, 6.625%, 6/01/20 U n ited States 11,200,000 $ 11,648,000 c CommScope I n c., se n ior n ote, 144A, 8.25%, 1/15/19 U n ited States 22,044,000 24,358,620 112,999,120 Telecommunication Services 8.9% Ce n turyLi n k I n c., se n ior bo n d, 6.75%, 12/01/23 U n ited States 5,500,000 5,634,062 se n ior n ote, 5.80%, 3/15/22 U n ited States 30,000,000 29,775,000 Cricket Commu n icatio n s I n c., se n ior n ote, 7.75%, 10/15/20 U n ited States 10,000,000 11,500,000 Crow n Castle I n ter n atio n al Corp., se n ior bo n d, 7.125%, 11/01/19 U n ited States 1,500,000 1,631,850 5.25%, 1/15/23 U n ited States 15,400,000 15,284,500 c Digicel Group Ltd., se n ior n ote, 144A, 8.25%, 9/30/20 Bermuda 31,600,000 33,101,000 c Digicel Ltd., se n ior n ote, 144A, 6.00%, 4/15/21 Bermuda 24,400,000 23,663,364 c eAccess Ltd., se n ior n ote, 144A, 8.25%, 4/01/18 Japa n 25,000,000 27,625,000 Fro n tier Commu n icatio n s Corp., se n ior bo n d, 7.625%, 4/15/24 U n ited States 4,800,000 4,998,000 se n ior n ote, 8.75%, 4/15/22 U n ited States 10,000,000 11,450,000 se n ior n ote, 7.125%, 1/15/23 U n ited States 10,000,000 10,350,000 se n ior n ote, 7.875%, 1/15/27 U n ited States 3,300,000 3,238,125 I n telsat Jackso n Holdi n gs SA, c se n ior bo n d, 144A, 5.50%, 8/01/23 Luxembourg 15,000,000 14,437,500 se n ior n ote, 7.25%, 10/15/20 Luxembourg 20,100,000 22,059,750 se n ior n ote, 7.50%, 4/01/21 Luxembourg 35,000,000 38,631,250 se n ior n ote, 6.625%, 12/15/22 Luxembourg 20,000,000 20,450,000 c Ly n x I Corp., first lie n , 144A, 5.375%, 4/15/21 U n ited Ki n gdom 13,400,000 13,735,000 c Ly n x II Corp., se n ior bo n d, 144A, 6.375%, 4/15/23 U n ited Ki n gdom 1,500,000 1,556,250 c Millicom I n ter n atio n al Cellular SA, se n ior n ote, 144A, 6.625%, 10/15/21 Luxembourg 24,300,000 24,953,062 b,d RSL Commu n icatio n s PLC, se n ior discou n t n ote, 10.125%, 3/01/08 U n ited Ki n gdom 44,500,000 489,500 se n ior n ote, 12.00%, 11/01/08 U n ited Ki n gdom 6,250,000 87,500 c Spri n t Corp., se n ior n ote, 144A, 7.875%, 9/15/23 U n ited States 4,700,000 5,158,250 Spri n t Nextel Corp., se n ior n ote, 8.375%, 8/15/17 U n ited States 40,000,000 46,600,000 6.00%, 11/15/22 U n ited States 7,500,000 7,481,250 c 144A, 9.00%, 11/15/18 U n ited States 60,000,000 72,750,000 c 144A, 7.00%, 3/01/20 U n ited States 9,800,000 10,951,500 T-Mobile USA I n c., se n ior bo n d, 6.50%, 1/15/24 U n ited States 7,400,000 7,511,000 se n ior n ote, 6.542%, 4/28/20 U n ited States 11,700,000 12,445,875 se n ior n ote, 6.633%, 4/28/21 U n ited States 9,000,000 9,461,250 se n ior n ote, 6.125%, 1/15/22 U n ited States 4,200,000 4,289,250 se n ior n ote, 6.731%, 4/28/22 U n ited States 9,000,000 9,416,250 26 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Telecommunication Services (continued) c Wi n d Acquisitio n Fi n a n ce SA, se n ior secured n ote, 144A, 11.75%, 7/15/17 Italy 50,000,000 $ 53,187,500 c,e Wi n d Acquisitio n Holdi n gs Fi n a n ce SA, se n ior secured n ote, 144A, PIK, 12.25%, 7/15/17 Italy 7,653,347 EUR 10,334,584 7/15/17 Italy 5,073,769 5,030,962 569,268,384 Transportation 1.3% c CEVA Group PLC, se n ior n ote, first lie n , 144A, 4.00%, 5/01/18 U n ited Ki n gdom 19,200,000 16,032,000 HDTFS I n c., se n ior n ote, 5.875%, 10/15/20 U n ited States 4,500,000 4,691,250 Hertz Corp., se n ior n ote, 7.50%, 10/15/18 U n ited States 15,000,000 16,275,000 6.75%, 4/15/19 U n ited States 26,800,000 29,011,000 Marquette Tra n sportatio n Co. I n c./Fi n a n ce Corp., se n ior secured n ote, 10.875%, 1/15/17 U n ited States 15,000,000 15,975,000 81,984,250 Utilities 2.4% c Calpi n e Corp., se n ior secured bo n d, first lie n , 144A, 5.875%, 1/15/24 U n ited States 13,400,000 13,400,000 se n ior secured n ote, 144A, 7.875%, 7/31/20 U n ited States 9,010,000 9,911,000 se n ior secured n ote, 144A, 7.50%, 2/15/21 U n ited States 20,762,000 22,734,390 se n ior secured n ote, 144A, 7.875%, 1/15/23 U n ited States 8,974,000 9,871,400 se n ior secured, first lie n , 144A, 6.00%, 1/15/22 U n ited States 3,600,000 3,717,000 c I n terGe n NV, secured bo n d, 144A, 7.00%, 6/30/23 Netherla n ds 28,900,000 29,983,750 c Texas Competitive Electric Holdi n gs Co. LLC/Texas Competitive Electric Holdi n gs Fi n a n ce I n c., se n ior secured n ote, 144A, 11.50%, 10/01/20 U n ited States 60,000,000 44,250,000 c Viridia n Group Fu n dCo II, se n ior n ote, 144A, 11.125%, 4/01/17 U n ited Ki n gdom 15,000,000 16,615,080 150,482,620 Total Corporate Bonds (Cost $5,681,696,481) 5,936,062,938 h,i Senior Floating Rate Interests 1.7% Capital Goods 0.2% Navistar I n c., Tra n che B Term Loa n , 5.75%, 8/17/17 U n ited States 11,747,428 11,971,369 Household & Personal Products 0.6% Su n Products Corp., Tra n che B Term Loa n , 5.50%, 3/23/20 U n ited States 42,387,000 39,896,764 Media 0.2% Cumulus Media Holdi n gs I n c., Seco n d Lie n Term Loa n , 7.50%, 9/16/19 U n ited States 15,000,000 15,398,250 Telecommunication Services 0.5% Altice Fi n a n ci n g SA, Loa n s, 5.50%, 6/24/19 Luxembourg 30,000,000 30,112,500 Semiannual Report | 27 Franklin High Income Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value h,i Senior Floating Rate Interests (continued) Utilities 0.2% Texas Competitive Electric Holdi n gs Co. LLC, 2017 Term Loa n , 4.668% - 4.739%, 10/10/17 U n ited States 19,083,845 $ 13,248,960 Total Senior Floating Rate Interests (Cost $112,941,090) 110,627,843 Total Investments before Short Term Investments (Cost $5,846,316,421) 6,077,319,160 Shares Short Term Investments (Cost $220,627,893) 3.5% Money Market Funds 3.5% a,j I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio U n ited States 220,627,893 220,627,893 Total Investments (Cost $6,066,944,314) 99.0% 6,297,947,053 Other Assets, less Liabilities 1.0% 66,341,096 Net Assets 100.0% $ 6,364,288,149 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2013, the aggregate value of these securities was $728,372, representing 0.01% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At November 30, 2013, the aggregate value of these securities was $2,444,526,179, representing 38.41% of net assets. d See Note 8 regarding defaulted securities. e Income may be received in additional securities and/or cash. f Perpetual security with no stated maturity date. g A portion or all of the security purchased on a when-issued or delayed delivery basis. See Note 1(c). h The coupon rate shown represents the rate at period end. i See Note 1(e) regarding senior floating rate interests. j See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. At November 30, 2013, the Fund had the following forward exchange contracts outstanding. See Note 1(d). Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty Type Quantity Contract Amount Date Appreciation Depreciation Euro DBAB Sell 4,700,000 $6,207,290 12/18/13 $ — $ (177,151) Euro DBAB Sell 2,575,000 3,315,570 4/04/14 — (182,870) Net u n realized appreciatio n (depreciatio n ) $ (360,021) See Abbreviations on page 47. 28 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Financial Statements Statement of Assets and Liabilities November 30, 2013 (u n audited) Franklin High Income Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ Cost - Sweep Mo n ey Fu n d (Note 7) Total cost of i n vestme n ts $ Value - U n affiliated issuers $ Value - Sweep Mo n ey Fu n d (Note 7) Total value of i n vestme n ts Cash Foreig n curre n cy, at value (cost $752) Receivables: I n vestme n t securities sold Capital shares sold I n terest Due from brokers Other assets Total assets Liabilities: Payables: I n vestme n t securities purchased Capital shares redeemed Ma n ageme n t fees Distributio n fees Tra n sfer age n t fees U n realized depreciatio n o n forward excha n ge co n tracts Accrued expe n ses a n d other liabilities Total liabilities Net assets, at value $ Net assets co n sist of: Paid-i n capital $ Distributio n s i n excess of n et i n vestme n t i n come ) Net u n realized appreciatio n (depreciatio n ) Accumulated n et realized gai n (loss) ) Net assets, at value $ Semiannual Report | The accompanying notes are an integral part of these financial statements. | 29 Franklin High Income Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) November 30, 2013 (u n audited) Franklin High Income Fund Class A: Net assets, at value $ Shares outsta n di n g Net asset value per share a $ Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ Class C: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share a $ Class R: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ Class R6: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ Advisor Class: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 30 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Financial Statements (continued) Statement of Operations for the six mo n ths e n ded November 30, 2013 (u n audited) Franklin High Income Fund I n vestme n t i n come: Divide n ds $ I n terest Total i n vestme n t i n come Expe n ses: Ma n ageme n t fees (Note 3a) Distributio n fees: (Note 3c) Class A Class C Class R Tra n sfer age n t fees: (Note 3e) Class A Class C Class R Class R6 26 Advisor Class Custodia n fees (Note 4) Reports to shareholders Registratio n a n d fili n g fees Professio n al fees Trustees fees a n d expe n ses Other Total expe n ses Expe n se reductio n s (Note 4) ) Net expe n ses Net i n vestme n t i n come Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts Foreig n curre n cy tra n sactio n s 51 Swap co n tracts Net realized gai n (loss) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts ) Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) ) Net realized a n d u n realized gai n (loss) ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ Semiannual Report | The accompanying notes are an integral part of these financial statements. | 31 Franklin High Income Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin High Income Fund Six Months Ended November 30, 2013 Year Ended (unaudited) May 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts, foreig n curre n cy tra n sactio n s a n d swap co n tracts Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s Distributio n s to shareholders from: Net i n vestme n t i n come: Class A ) ) Class B  ) Class C ) ) Class R ) ) Class R6 )  Advisor Class ) ) Total distributio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A ) Class B  ) Class C Class R Class R6 Advisor Class Total capital share tra n sactio n s Net i n crease (decrease) i n n et assets Net assets: Begi nn i n g of period E n d of period $ $ Distributio n s i n excess of n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ ) $ ) 32 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin High Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund, the Franklin High Income Fund (Fund). The Fund offers five classes of shares: Class A, Class C, Class R, Class R6, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate Semiannual Report | 33 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 34 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Purchased on a When-Issued and Delayed Delivery Basis The Fund purchases securities on a when-issued and delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. Semiannual Report | 35 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. At November 30, 2013, the Fund had OTC derivatives in a net liability position of $360,021 and the aggregate value of collateral pledged for such contracts was $300,000. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the funds custodian/counterparty broker 36 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Derivative Financial Instruments (continued) and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Statement of Assets and Liabilities. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract are reflected on the Statement of Assets and Liabilities and represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss on the Statement of Operations. See Note 9 regarding other derivative information. e. Senior Floating Rate Interests The Fund invests in senior secured corporate loans that pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Semiannual Report | 37 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Senior Floating Rate Interests (continued) Senior secured corporate loans in which the Fund invests are generally readily marketable, but may be subject to certain restrictions on resale. f. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of November 30, 2013, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. g. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Facility fees are recognized as income over the expected term of the loan. Dividend income recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. 38 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Security Transactions, Investment Income, Expenses and Distributions (continued) Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. h. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. i. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At November 30, 2013, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Year Ended November 30, 2013 May 31, 2013 a Shares Amount Shares Amount Class A Shares: Shares sold 200,702,696 $ 415,724,449 622,435,733 $ 1,280,981,385 Shares issued i n rei n vestme n t of distributio n s 49,190,865 101,645,258 96,816,904 199,126,169 Shares redeemed (298,648,024 ) (617,704,136 ) (376,499,945 ) (781,071,133) Net i n crease (decrease) (48,754,463 ) $ (100,334,429 ) 342,752,692 $ 699,036,421 Class B Shares b : Shares sold 201,711 $ 407,892 Shares issued i n rei n vestme n t of distributio n s 115,939 233,086 Shares redeemed (5,094,423 ) (10,435,410) Net i n crease (decrease) (4,776,773 ) $ (9,794,432) Semiannual Report | 39 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 2. S HARES OF B ENEFICIAL I NTEREST (continued) Six Months Ended Year Ended November 30, 2013 May 31, 2013 a Shares Amount Shares Amount Class C Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ Class R Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ Class R6 Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s   Shares redeemed ) )   Net i n crease (decrease) $ $ Advisor Class Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ a For the period May 1, 2013 (effective date) to May 31, 2013 for Class R6. b Effective March 21, 2013, all Class B shares were converted to Class A. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 40 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $100 millio n % Over $100 millio n , up to a n d i n cludi n g $250 millio n % Over $250 millio n , up to a n d i n cludi n g $7.5 billio n % Over $7.5 billio n , up to a n d i n cludi n g $10 billio n % Over $10 billio n , up to a n d i n cludi n g $12.5 billio n % Over $12.5 billio n , up to a n d i n cludi n g $15 billio n % Over $15 billio n , up to a n d i n cludi n g $17.5 billio n % Over $17.5 billio n , up to a n d i n cludi n g $20 billio n % Over $20 billio n , up to a n d i n cludi n g $35 billio n % Over $35 billio n , up to a n d i n cludi n g $50 billio n % I n excess of $50 billio n b. Administrative Fees FT Services, under terms of an agreement, provides administrative services to the Fund and is not paid by the Fund for the services. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Class R % Semiannual Report | 41 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees Each class of shares, except for R6 share class, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. The R6 share class pays Investor Services transfer agent fees specific to that class. For the period ended November 30, 2013, the Fund paid transfer agent fees of $4,271,124, of which $1,771,830 was retained by Investor Services. f. Waiver and Expense Reimbursements Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees for the Fund do not exceed 0.01% until August 31, 2014. There were no expenses waived during the period ended November 30, 2013. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended November 30, 2013, the custodian fees were reduced as noted in the Statement of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. 42 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 5. I NCOME T AXES (continued) At May 31, 2013, capital loss carryforwards were as follows: Capital loss carryforwards subject to expiratio n : $ $ At November 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of defaulted securities, bond discounts and premiums, payments-in-kind and swaps. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended November 30, 2013, aggregated $1,004,559,861 and $1,038,059,410, respectively. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. C REDIT R ISK AND D EFAULTED S ECURITIES At November 30, 2013, the Fund had 95.40% of its portfolio invested in high yield, senior secured floating rate notes, or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. Semiannual Report | 43 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 8. C REDIT R ISK AND D EFAULTED S ECURITIES (continued) The Fund held defaulted securities and/or other securities for which the income has been deemed uncollectible. At November 30, 2013, the aggregate value of these securities represents less than 0.05% of the Fund’s net assets. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The securities have been identified on the accompanying Statement of Investments. 9. O THER D ERIVATIVE I NFORMATION At November 30, 2013, the Fund’s investments in derivative contracts are reflected on the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Not Accounted for as Statement of Assets and Fair Value Statement of Assets and Fair Value Hedging Instruments Liabilities Location Amount Liabilities Location Amount Foreig n excha n ge co n tracts U n realized appreciatio n o n U n realized depreciatio n o n forward excha n ge co n tracts $ — forward excha n ge co n tracts $ 360,021 For the period ended November 30, 2013, the effect of derivative contracts on the Fund’s Statement of Operations was as follows: Change in Unrealized Derivative Contracts Realized Gain Appreciation Not Accounted for as (Loss) for (Depreciation) Hedging Instruments Statement of Operations Locations the Period for the Period Foreig n excha n ge co n tracts Net realized gai n (loss) from foreig n curre n cy tra n sactio n s / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies $ — $ (412,086) Credit co n tracts Net realized gai n (loss) from swap co n tracts / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts 159,490 (1,770,038) For the period ended November 30, 2013, the average month end fair value of derivatives represented less than 0.01% of average month end net assets. The average month end number of open derivative contracts for the period was 2. See Note 1(d) regarding derivative financial instruments. 44 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 10. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on January 17, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended November 30, 2013, the Fund did not use the Global Credit Facility. 11. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Semiannual Report | 45 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund F AIR V ALUE M EASUREMENTS (continued) A summary of inputs used as of November 30, 2013, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities: Equity I n vestme n ts: a Co n sumer Services $  $  $ $ Materials   b Tra n sportatio n   Other Equity I n vestme n ts c   Corporate Bo n ds  Se n ior Floati n g Rate I n terests   Short Term I n vestme n ts   Total I n vestme n ts i n Securities $ Liabilities: Forward Excha n ge Co n tracts   a Includes common, preferred, convertible preferred stocks as well as other equity investments. b Includes securities determined to have no value at November 30, 2013. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 12. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. The Fund is currently reviewing the requirements and believes the adoption of this ASU will not have a material impact on its financial statements. 46 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 13. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Counterparty Currency Selected Portfolio DBAB - Deutsche Ba n k AG EUR - Euro FRN - Floati n g Rate Note Semiannual Report | 47 Franklin High Income Trust Shareholder Information Franklin High Income Fund Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 48 | Semiannual Report Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer . Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. Item 5. Audit Committee of Listed Registrants. Item 6. Schedule of Investments. N/A N/A N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN HIGH INCOME TRUST By /s/ Laura Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date January 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date January 27, 2014 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date January 27, 2014
